Title: Celia Single, 24 July 1732
From: Franklin, Benjamin
To: 


  My Correspondent Mrs. Celia, must excuse my omitting those Circumstances of her Letter, which point at People too plainly; and content herself that I insert the rest as follows.
    
Mr. Gazetteer,
I must needs tell you, that some of the Things you print do more Harm than Good; particularly I think so of my Neighbour the Tradesman’s Letter in one of your late Papers, which has broken the Peace of several Families, by causing Difference between Men and their Wives: I shall give you here one Instance, of which I was an Eye and Ear Witness.
Happening last Wednesday Morning to be in at Mrs. C——ss’s, when her Husband return’d from Market, among other Things which he had bought, he show’d her some Balls of Thread. My Dear, says he, I like mightily those Stockings which I yesterday saw Neighbour Afterwit knitting for her Husband, of Thread of her own Spinning: I should be glad to have some such Stockins my self: I understand that your Maid Mary is a very good Knitter, and seeing this Thread in Market, I have bought it, that the Girl may make a Pair or two for me. Mrs. Careless was just then at the Glass, dressing her Head; and turning about with the Pins in her Mouth, Lord, Child, says she, are you crazy? What Time has Mary to knit? Who must do the Work, I wonder, if you set her to Knitting? Perhaps, my Dear, says he, you have a mind to knit ’em yourself; I remember, when I courted you, I once heard you say you had learn’d to knit of your Mother. I knit Stockins for you, says she, not I truly; There are poor Women enough in Town, that can knit; if you please you may employ them. Well, but my Dear, says he, you know a penny sav’d is a penny got, a pin a day is a groat a year, every little makes a mickle, and there is neither Sin nor Shame in Knitting a pair of Stockins; why should you express such a mighty Aversion to it? As to poor Women, you know we are not People of Quality, we have no Income to maintain us, but what arises from my Labour and Industry; methinks you should not be at all displeas’d, if you have an Opportunity to get something as well as myself. I wonder, says she, how you can propose such a thing to me; did not you always tell me you would maintain me like a Gentlewoman? If I had married Capt. ——, he would have scorn’d even to mention Knitting of Stockins. Prithee, says he, (a little nettled) what do you tell me of your Captains? If you could have had him, I suppose you would; or perhaps you did not very well like him: If I did promise to maintain you like a Gentlewoman, I suppose ’tis time enough for that when you know how to behave like one; mean while ’tis your Duty to help make me able. How long d’ye think I can maintain you at your present Rate of Living? Pray, says she, (somewhat fiercely, and dashing the Puff into the Powder-Box) don’t use me after this Manner, for I assure you I won’t bear it. This is the Fruit of your poison News-papers; there shall come no more here, I promise you. Bless us, says he, what an unaccountable thing is this! Must a Tradesman’s Daughter, and the Wife of a Tradesman, necessarily and instantly be a Gentlewoman? You had no Portion; I am forc’d to work for a Living; if you are too great to do the like, there’s the Door, go and live upon your Estate, if you can find it, in short, I don’t desire to be troubled w’ye. —— What Answer she made, I cannot tell; for knowing that a Man and his Wife are apt to quarrel more violently when before Strangers, than when by themselves, I got up and went out hastily: But I understood from Mary, who came to me of an Errand in the Evening, that they dined together pretty peaceably, (the Balls of Thread that had caused the Difference, being thrown into the Kitchen Fire) of which I was very glad to hear.
I have several times in your Paper seen severe Reflections upon us Women, for Idleness and Extravagance, but I do not remember to have once seen any such Animadversions upon the Men. If I were dispos’d to be censorious, I could furnish you with Instances enough: I might mention Mr. Billiard, who spends more than he earns, at the Green Table; and would have been in Jail long since, were it not for his industrious Wife: Mr. Husselcap, who often all day long leaves his Business for the rattling of Halfpence in a certain Alley: Mr. Finikin, who has seven different Suits of fine Cloaths, and wears a Change every Day, while his Wife and Children sit at home half naked: Mr. Crownhim, who is always dreaming over the Chequer-board, and cares not how the World goes, so he gets the Game: Mr. T’otherpot the Tavern-haunter; Mr. Bookish, the everlasting Reader; Mr. Tweedledum, Mr. Toot-a-toot, and several others, who are mighty diligent at any thing beside their Business. I say, if I were dispos’d to be censorious, I might mention all these, and more; but I hate to be thought a Scandalizer of my Neighbours, and therefore forbear. And for your part, I would advise you, for the future, to entertain your Readers with something else besides People’s Reflections upon one another; for remember, that there are Holes enough to be pick’d in your Coat as well as others; and those that are affronted by the Satyrs you may publish, will not consider so much who wrote, as who printed: Take not this Freedom amiss, from Your Friend and Reader,
Celia Single
